Citation Nr: 0334416	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-01 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from June 1969 to March 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), which reduced 
a 10 percent rating for bilateral hearing loss to 
noncompensable, effective March 1, 2002.  The 10 percent 
rating had been in effect since December 29, 1986.  


FINDINGS OF FACT

1.  An October 1974 rating decision granted service 
connection and assigned a noncompensable evaluation for 
bilateral hearing loss.  

2.  An April 1987 rating decision increased the evaluation 
for appellant's bilateral hearing loss from noncompensable to 
10 percent, effective December 29, 1986.  Said rating 
decision was based on a February 1987 VA audiological 
examination, which revealed essentially normal left ear 
hearing acuity; and a puretone threshold average loss of 60 
decibels in the right ear with speech recognition ability of 
92 percent.  The assessments were mild to moderate right ear 
conductive hearing loss, and normal left ear hearing acuity.  

3.  By a December 2001 rating decision, the RO reduced the 
evaluation for appellant's bilateral hearing loss from 10 
percent to noncompensable, effective March 1, 2002.  

4.  The December 2001 rating reduction was based primarily on 
a single August 2001 VA audiological examination, which 
revealed a puretone threshold average of 26.25 in the left 
ear with speech recognition ability of 100 percent; and a 
puretone threshold average of 38.75 decibels in the right ear 
with speech recognition ability of 94 percent.  Mild to 
moderate right ear sensorineural hearing loss, and normal to 
mild left ear sensorineural hearing loss were assessed.  
Sustained material improvement in that service-connected 
disability reasonably certain to be maintained under the 
ordinary conditions of daily life was not in fact shown.  


CONCLUSION OF LAW

The criteria for restoration of a 10 percent schedular 
evaluation for bilateral hearing loss have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344, 3.951(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Kitchens v. Brown, 7 Vet. App. 320, 324 (1995), the United 
States Court of Appeals for Veterans Claims (Court) stated:

In order for the VA to reduce certain 
service-connected disability ratings, the 
requirements of 38 C.F.R. § 3.344(a) and 
(b) must be satisfied....That section 
provides:  It is essential that the 
entire record of examinations and the 
medical-industrial history be reviewed to 
ascertain whether the recent examination 
is full and complete, including all 
special examinations indicated as a 
result of general examination and the 
entire case history.... Examinations less 
full and complete than those on which 
payments were authorized or continued 
will not be used as a basis of reduction.  
Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., 
manic depressive or other psychotic 
reaction, epilepsy,...will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated....  Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.

38 C.F.R. § 3.344(a).

This regulation is applicable to the rating assigned the 
appellant's service-connected bilateral hearing loss in the 
instant case, since these provisions apply to ratings which 
have been in effect for long periods at a sustained level 
(five years or more).  38 C.F.R. § 3.344.  The 10 percent 
disability evaluation for the service-connected bilateral 
hearing loss had been in effect since December 1986.

The provisions of 38 C.F.R. § 3.105(e) state, in pertinent 
part, that, when a reduction in a disability evaluation is 
contemplated such that it would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction will be prepared, setting 
forth all material facts and reasons.  It appears that 
appellant was informed of the "detailed reasons" for the 
rating reduction as required by the provisions of 38 C.F.R. 
§ 3.105(e), and he was afforded an opportunity to present 
appropriate argument or pertinent evidence in opposition to 
that rating reduction prior to the effective date of 
reduction.  Thus, the requisites of 38 C.F.R. § 3.105(e) 
appear to have been satisfied in this case.  

Under VA regulations in effect prior to December 18, 1987, 
the severity of a veteran's hearing loss was determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, 4.87, Diagnostic Codes 6277 
through 6297.  Evaluations of defective hearing ranged from 
noncompensable to 100 percent based upon organic impairment 
of hearing acuity, as measured by results of controlled 
speech discrimination tests, and average hearing threshold 
level, as measured by puretone audiometry tests in the 
frequencies of 500, 1,000, and 2,000 hertz (cycles per 
second).  An April 1987 rating decision increased the 
evaluation for appellant's bilateral hearing loss from 
noncompensable to 10 percent, effective December 29, 1986.  
Said rating decision was based on a February 1987 VA 
audiological examination, which revealed essentially normal 
left ear hearing acuity; and a puretone threshold average 
loss of 60 decibels in the right ear with speech recognition 
ability of 92 percent.  The assessment was mild to moderate 
right ear conductive hearing loss and normal left ear hearing 
acuity.  A 10 percent evaluation for the appellant's service-
connected bilateral hearing loss was assigned under 38 C.F.R. 
§ 4.87a, Code 6291, effective prior to December 18, 1987.  

In Fugere v. Derwinski, 1 Vet. App. 103 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992), the Court held that applicable VA 
regulations prohibited reductions in evaluations for hearing 
loss disability which were based solely on the changes in VA 
rating criteria, rather than based on changes in the actual 
disability.  

Although appellant's 10 percent rating for bilateral hearing 
loss was not a "protected" rating under 38 C.F.R. 
§ 3.951(b), since it had not been in effect for at least 20 
years, 38 C.F.R. § 3.951(a) states that readjustment to the 
VA's rating schedule shall not be grounds for reduction of a 
disability rating in effect on the date of the readjustment 
unless medical evidence establishes that the disability to be 
evaluated has actually improved.  

The VA again amended its regulations for rating diseases of 
the ear and other sense organs (which includes defective 
hearing acuity), effective June 10, 1999.  See 64 Fed. Reg. 
25,206 (May 11, 1999), codified at 38 C.F.R. §§ 4.85-86 
(2003).  Under the amended VA regulations in effect on and 
subsequent to June 10, 1999, Table VI is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See 38 C.F.R. § 4.85.  

Since the August 2001 VA audiologic examination revealed a 
puretone threshold average in the left ear of 26.25 decibels 
with speech recognition ability of 100 percent (Level I), and 
the puretone threshold average in the right ear was 38.75 
decibels with speech recognition ability of 94 percent (Level 
I), the audiometric test results only met the criteria for a 
noncompensable rating under 38 C.F.R. §§ 4.85, Table VII, 
Code 6100 (2003).  As the Court explained in Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992), the "[a]ssignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  

However, as to whether or not the defective hearing 
disability actually improved as of the date of the August 
2001 VA audiologic examination, the August 2001 VA 
audiometric test results would have had to met the criteria 
for a 10 percent evaluation under pre-amendment VA 
regulations in effect prior to November 18, 1987.  See 38 
C.F.R. § 4.85, 4.87, Diagnostic Code 6291 (1987).  
Additionally, based on the examiners' clinical assessments of 
appellant's hearing acuity between the February 1987 and 
August 2001 examinations, respectively, appellant's left ear 
hearing acuity worsened on the latter examination and the 
right ear remained essentially the same.  Furthermore, the 
August 2001 VA audiologic examination specifically noted that 
the examiner did not have the claims folder available for 
review, which raises a question as to whether that 
examination, on which the rating reduction was primarily 
based, was at least as full and complete as the examination 
on which the 10 percent disability rating was based.  
38 C.F.R. § 3.344(a).  

Thus, it is the Board's opinion that after weighing all of 
the evidence, appellant's bilateral hearing loss is not shown 
to have undergone sustained material improvement reasonably 
certain to be maintained under the ordinary conditions of 
daily life as to warrant the rating reduction in question.  

The Court has held that "[t]here is no question that a 
disability rating may be reduced; however, the circumstances 
under which rating reductions can occur are specifically 
limited and carefully circumscribed by regulations 
promulgated by the Secretary."  Dofflemeyer v. Derwinski, 2 
Vet. App. 277, 280 (1992).  The Court further stated 
"...after-the-fact justification cannot resurrect a flawed 
rating, one which was arrived at in derogation of the 
regulations promulgated by the Secretary."  Id., at 282.  

The Board concludes that, but for the RO's failure to 
properly apply § 3.344, which provides procedural safeguards 
for stabilization of ratings, and 38 C.F.R. § 3.951(a), it is 
at least as likely as not that the appellant's 10 percent 
disability rating for the service-connected bilateral hearing 
loss may not have been reduced.  Kitchens, 7 Vet. App. at 
324.  Accordingly, the 10 percent rating for appellant's 
service-connected bilateral hearing loss warrants 
restoration.  38 C.F.R. § 3.344.


ORDER

Restoration of a 10 percent evaluation for bilateral hearing 
loss is granted, subject to the applicable provisions 
governing payment of monetary awards.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



